


EXHIBIT 10.33

 

Date

 

Name

Address

City, State Zip Code

Country

 

Dear             :

 

Pursuant to the terms and conditions of the Veritas DGC Inc. Share Incentive
Plan (the “Plan”), you have been granted Non-Qualified Stock Options to
purchase               shares of common stock, $.01 par value, of Veritas DGC
Inc. as outlined below.

 

Granted To:

 

Name

 

 

 

 

 

 

SSN              

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

                 

 

 

 

 

 

 

 

 

 

 

 

Options Granted:

 

                 

 

 

 

 

 

 

 

 

 

 

 

Option Price:

 

                  per share

 

Total Cost to Exercise:

 

$          

 

 

 

 

 

 

 

Expiration Date:

 

                 

 

 

 

 

 

 

 

 

 

 

 

Vesting Schedule:

 

Options to purchase              shares will be exercisable on                  

 

 

 

 

Options to purchase              shares will be exercisable on                  

 

 

 

 

Options to purchase              shares will be exercisable on                  

 

 

 

 

Options to purchase              shares will be exercisable on                  

 

 

 

By my signature below, I hereby acknowledge receipt of this grant letter issued
to me under the terms and conditions of the Plan.  I further acknowledge receipt
of a copy of the Plan and agree to conform to all of the terms and conditions of
this grant letter and the Plan.

 

 

Signature:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------
